ACCEPTED
                                                                                   14-14-00863-CR
                                                                   FOURTEENTH COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                               6/4/2015 9:10:53 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                                No. 14-14-00863-CR

                                     In the                       FILED IN
                                                           14th COURT OF APPEALS
                                Court of Appeals              HOUSTON, TEXAS
                                    For the                 6/4/2015 9:10:53 AM
                           Fourteenth District of Texas    CHRISTOPHER A. PRINE
                                                                    Clerk
                                  At Houston

                            

                                  No. 1442738
                            In the 337th District Court
                             Of Harris County, Texas

                            

                                  JAMES RIVERA
                                      Appellant
                                         v.
                                THE STATE OF TEXAS
                                      Appellee

                          
                     STATE’S MOTION FOR EXTENSION
                         OF TIME TO FILE BRIEF
                            

To the Honorable Court of Appeals:

      The State of Texas, pursuant to Texas Rules of Appellate Procedure 2 and

10.5, moves for an extension of time in which to file its appellate brief. The

following facts are relevant:

      1. The appellant was indicted for aggravated sexual assault of a child.
         Appellant pled not guilty, but a jury found him guilty of the charged
         offense. The jury assessed sentence at 65 years confinement in the
   Texas Department of Criminal Justice. Appellant filed timely notice of
   appeal.

2. Appellant filed an appellate brief on May 8, 2015.

3. The State’s appellate brief is due on June 8, 2015.

4. This is the State’s first request for an extension in this case.

5. The State requests this extension of time in which to file its brief, and
   the undersigned attorney believes that a brief can be filed by July 31,
   2015. The undersigned requests a lengthier than usual extension for
   the reasons addressed below.

6. The following facts are relied upon to show good cause for an
   extension of time to allow the State to file its brief:

      a. At present, the Harris County District Attorney’s Office
         employees 15 appellate prosecutors, but one is presently
         deployed on active military service and unable to carry a
         caseload, and the Division Chief is unable to carry a full case
         load because of his many administrative duties. Accordingly, the
         remaining members of the appellate division are currently
         assigned a caseload of approximately 61 active cases, including
         2 death penalty cases which has lessened the number of cases
         which can be assigned to 2 prosecutors resulting in an average
         of 4.5 briefs per prosecutor for those not handling a death
         penalty case.

      b. The attorney to whom this case is assigned has three
         outstanding briefs assigned to her including this one, and one
         matter on abatement which is expected to return to active
         status any day now. A second brief that had been abated was
         returned to active status and changed the order in which she
         anticipated responding to her caseload.

      c. Between the time that the appellant filed his brief in this case
         and this State’s motion for extension, the undersigned filed two
         briefs, namely: Feanyichi Uvukansi, No. 01-14-00527-CR and
   Forest Penton, No. 14-14-00406-CR. She was also required to
   prepare a bench brief on a pending trial matter in State v. Alas,
   No. 1437254 this month which further slowed progress on the
   assigned cases.

d. Additionally, the undersigned has been ordered to present oral
   argument in Patrick Earvin, No. 14-14-00702-CR & 703-CR on
   June 22, 2015, which will require time away from briefing to
   prepare. The workload of this prosecutor is not out of the
   ordinary in the appellate division of the Harris County District
   Attorney’s Office.

e. In addition to its assignments in responding to appellate briefs,
   the appellate division of the Harris County District Attorney’s
   Office also answers questions from trial prosecutors. These
   questions frequently occur in the middle of or immediately
   before trial, and therefore other work must be put aside to
   answer these pressing questions. Harris County has 25
   Criminal District Courts and 15 County Criminal Courts at Law,
   and this particular prosecutor is tasked with answering
   questions related to Texas Code of Criminal Procedure article
   39.14 regarding discovery changes, is one of two prosecutors
   tasked with answering any juvenile law related questions, and
   answers questions from five felony courts in addition to the
   three juvenile courts.

f. The Harris County District Attorney’s Office Appellate Division
   is experiencing a significant workload at present. Appellate
   prosecutors, including the undersigned attorney, are working as
   quickly as possible to complete as many briefs as possible as
   quickly as possible while still addressing all the issues raised by
   appellant’s as thoroughly as necessary to see that justice is
   done on each appeal. Accounting for varying staffing levels, the
   output of the division is not significantly different than it was
   this time last year. However, because of the high workload per
   prosecutor, as well as the greater length and complexity of
   appeals being brought in this county, it often takes longer to
   process all of the assigned cases, and more cases thereby
               require multiple extension or more lengthy extensions before
               the completion of each brief.

WHEREFORE, the State prays that this Court will grant the requested

extension until July 31, 2015.

                                                   Respectfully submitted,

                                                   /s/ Jessica A. Caird
                                                   JESSICA A. CAIRD
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                                                   TBC No. 24000608

                           CERTIFICATE OF SERVICE

      I certify that I have requested that efile.txcourts.gov electronically serve a

copy of this motion to:

      Joseph Salhab
      Attorney at Law
      2028 Buffalo Terrace
      Houston, TX 77019
      josephsalhab@mindspring.com

                                                   /s/ Jessica A. Caird
                                                   Jessica A. Caird
                                                   Assistant District Attorney
                                                   Harris County, Texas
                                                   1201 Franklin, Suite 600
                                                   Houston, Texas 77002-1923
                                                   (713) 755-5826
                                                   caird_jessica@dao.hctx.net
                       TBC No. 24000608

Date: March 27, 2015